Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits for application serial number 16/762,037 filed 5/06/20.  Claims 1-11 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The information disclosure statement (IDS) submitted on 5/06/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 200-b, 505 and 525.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because each of Figures 5A and 5B require a bracket “}”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, each of the following must be shown or the feature(s) canceled from the claim(s):
The first and second opening as well as the fitting as recited in claim 1.
Figure 1 provides a first opening 120 at the top of the column 115 and second opening 125 at the bottom of the column but it is not clear what is the first volume and how it is accessible by the first opening. No fitting is shown in any figures having a semispherical shaped and more particularly a fitting joined to the second opening 125 of 
An inflation mechanism joined to the fitting of claim 1.  The only inflation mechanism is that in the embodiment of Figure 5 but it is not at the second end of a column nor a semispherical canopy.
There is no seismic detection device or smartphone illustrated with a shield having a column and a semispherical canopy [cls.9-10].
There is no mat or bed illustrated with a shield having a column and a semispherical canopy [cl. 11].
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 fails to particularly point out how the volumes are accessible and closed by the first and second openings. Figure 1 provides a first opening 120 at the top of the column 115 and second opening 125 at the bottom of the column but it is not clear what is the first volume and how it is accessible by the first opening. Is the first volume the space in which the individual(s) 130 may sit or lay down or is the space between inner 215 and outer 210 walls?  How is the protected volume under the canopy accessed by an individual?
It is not clear how the fitting closes the second opening? No fitting is shown in any embodiments having a semispherical shape and more particularly a fitting joined to the second opening 125 of the column.  The only fitting illustrated in element 545 in the embodiment of Fig. 5B but this is not at the second end of a column nor an embodiment with semispherical canopy.  Is the fitting a valve?
s 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the claimed spar(s) are not structurally related to any elements of the shield and it is not clear how the spar(s) relate to the canopy and column and their respective internal volumes.
It is not clear how the shield comprises a seismic detection device [cl. 9] and more particularly how a smartphone comprises a seismic detection device [cl. 10].
The only seismic detection device/smartphone is shown and described is with respect to Fig. 5B and it is not an element of the shield as called for in claim 9.  Also, it is not understood how a smartphone may be considered seismic detection device?
Further, in claim 10 “the seismic detection device” lacks antecedent basis as the device is not introduced until claim 9 and claim 10 depends from claim 8.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 and 11, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/204313 to Cho.

Note Figure 8 which provides a semispherical canopy 200 having a first internal volume therein, a support column 300 attached to the canopy at the top thereof and having a second internal volume therein.  The top of the column has a first opening such that the first and second volumes are in communication with one another and the bottom end includes a fitting 550 in connection with an inflation mechanism 600.  The  mattress 500 is considered to meet the limitation of mat or bed attached to the bottom of the canopy [cl. 11].

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/204313 to Cho in view of WO 2015/151083 Green Tent LTD.
Cho provides each of the elements of the claims as noted above except for the shield comprising a seismic detection device/smartphone.

It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to have provide the sensors and smart phone as taught by Green Tent with the inflatable structure of Cho so as to provide a means for automatically inflating the structure one a seismic event has been detected. Moreover, all the claimed elements are known in the prior art and one skilled in the art would have combined the elements as claimed by known methods with no change to their respective functions, and the combination would have yielded predictable results to one having ordinary skill in the art.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2005/017291 to HAMPL provides an inflatable semispherical canopy 14 having a plurality of elongated vertical members 12 or “spars” any one of which may be considered a column and a plurality of perpendicular extending inflatable members 12 “spars”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/Primary Examiner, Art Unit 3636